Title: From George Washington to John Bullen, 21 November 1781
From: Washington, George
To: Bullen, John


                  
                     Sir
                     Novr 21st 1781
                     
                  
                  I am obliged by the polite and affectionate address of the Citizens of Annapolis.  Nothing can be more flattering to me than to know that my general conduct has met the approbation of my Countrymen—it is the most grateful reward for those services which I have ever in the course of my command endeavoured to render them, but which their too great partiality has oftentimes over rated.
                  That the State in general and this City in particular may long enjoy the benefits which they have a right to expect from their very spirited exertions in the prosecution of this just War is the sincere Wish of Sir Yr most obt and very Humble Servt.
                  
               